 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
     O’SHEA WHITE,                           )   Case No. 8:19-cv-01441-PA (JDE)
12                                           )
                                             )
13                     Petitioner,           )   ORDER ACCEPTING FINDINGS
                                             )
                                             )   AND RECOMMENDATION OF
14                v.                         )   UNITED STATES MAGISTRATE
15                                           )   JUDGE
     RAYMOND MADDEN, Warden,                 )
                                             )
16                     Respondent.           )
                                             )
17                                           )
18
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
20
     herein, including the Petition, the Answer, the Traverse, and the Report and
21
     Recommendation of the United States Magistrate Judge. No party filed timely
22
     objections to the Report and Recommendation. The Court accordingly accepts
23
24   the findings and recommendation of the Magistrate Judge.

25         IT IS THEREFORE ORDERED that:

26         1. Petitioner’s request for an evidentiary hearing is denied; and
27   ///
28   ///
 1        2. Judgment shall be entered denying the Petition and dismissing this
 2            action with prejudice.
 3
 4   DATED: January 2, 2020             _________________________________
 5                                      Percy Anderson
                                        UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          2
